DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth – this is a DIVISIONAL application.
Note that the examiner’s original restriction was based on the fact that a) the independent claims put forth different concepts (Group 1 was a generic handoff while Group 2 dealt with radio station broadcasting/re-turning) and b) the two Groups had different sets of dependent claims.  The examiner believes that Takaki is still relevant and it is applied as prior art in this rejection as the primary reference.  The parent application required different secondary prior art.
2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).
3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).  
Claim 7 puts forth a non-transitory design which is statutory.
4.  The examiner believes that claim 8 should depend from claim 7 (not claim 1) and also that claim 10 should depend from claim 9 (not claim 7), similar to claim 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaki et al. US 8,533,769.
As per claim 1, Takaki et al. (US 8,533,769 – see PARENT IDS) teaches a method for automatically retuning a specific broadcast program from a first fixed location radio communication facility to a second fixed location radio communication facility for a mobile or transportable device (Abstract and figures, C1, L10-42), comprising: 
instructing the mobile or transportable device to stay on a specific broadcast program (Abstract, Fig. 1 shows a TUNER, C1, L10-42 teaches tuning/re-tuning to and listening to a radio station); 
monitoring, by the mobile or transportable device, a radio signal of the specific broadcast program broadcast from the first fixed location radio communication facility (C1, L10-42 teaches monitoring the radio signal as to when the signal drops to a level that one cannot receive the radio station anymore.  See also C2, L1 to C4, L18), 
(31)    The tuner 101 also receives a received signal of a digital broadcast program from a broadcasting station detected by a channel scan or a broadcasting station specified by an input means (not shown), as specified by a tuning control unit 123 which will be described later, performs tuning, demodulation, and error correction, and outputs a TS of the received signal of the selected program. The tuner 101 further outputs the received level information, received C/N ratio information, PLL lock information, frame lock information, and error rate information of the received signal to the control unit 120.  (C5x, L30-35)
(58)    The unreceivability detector 122 receives received level information, received C/N ratio information, PLL lock information, frame lock information, and error rate information of the received signal input from the tuner 101, PAT interruption information, PMT interruption information, TS loss of synchronization information, and TS packet loss information input from the demultiplexer 102, and decoding error detection information and decoding error rate information input from the decoder 103; when it decides from this information that the received signal is in a `currently unreceivable state` or in a `currently nearly unreceivable state` that just precedes the `currently unreceivable state`, the unreceivability detector 122 decides that the received signal is unreceivable and outputs an unreceivability notification to the tuning control unit 123. (C8, L42-56)
when the radio signal is weaker than a threshold value, the mobile or transportable device searches a database thereof to find radio communication parameters of the second fixed location radio communication facility that broadcasts the same program as the specific broadcast program and locates most closely to the current location of the mobile or transportable device; and 
(5)    To ameliorate this troublesome procedure, a receiver disclosed in patent document 1, for example, includes a receiving unit for switchably receiving identical programs broadcast in different frequency bands in different areas, a storage unit for storing a history of the switching of the frequency bands of the program in the receiving unit, and a control unit for, when the receiver moves from one area to another area, having the receiving unit switch to receive the program broadcast in a different frequency band in accordance with the switching history stored in the storage unit. In the receiver described in patent document 1, when the receiver moves from a first area to a second area, the control unit selects a different frequency band where the same program is most likely to be broadcast in accordance with the switching history stored in the storage unit, consequently shortening the time until the receiving unit can receive the same program.  (C1, l26-42)
operably retuning the mobile or transportable device in the specific broadcast program broadcast from the first fixed location radio communication facility to the second fixed location radio communication facility according to the radio communication parameters of the second fixed location radio communication facility.  
(5)    To ameliorate this troublesome procedure, a receiver disclosed in patent document 1, for example, includes a receiving unit for switchably receiving identical programs broadcast in different frequency bands in different areas, a storage unit for storing a history of the switching of the frequency bands of the program in the receiving unit, and a control unit for, when the receiver moves from one area to another area, having the receiving unit switch to receive the program broadcast in a different frequency band in accordance with the switching history stored in the storage unit. In the receiver described in patent document 1, when the receiver moves from a first area to a second area, the control unit selects a different frequency band where the same program is most likely to be broadcast in accordance with the switching history stored in the storage unit, consequently shortening the time until the receiving unit can receive the same program.  (C1, l26-42)


As per claim 7, Takaki et al. (US 8,533,769) teaches a non-transitory tangible computer-readable medium storing instructions which, when executed by one or more processors, cause a mobile or transportable device to perform a method for automatically retuning a specific broadcast program from a first fixed location radio communication facility to a second fixed location radio communication facility, the method comprising (Abstract and figures (specifically Figures 1, 5-6 which show hardware and instructions/logic) and C1, L10-42), comprising: 
instructing the mobile or transportable device to stay on a specific broadcast program (Abstract, Fig. 1 shows a TUNER, C1, L10-42 teaches tuning/re-tuning to and listening to a radio station); 
monitoring, by the mobile or transportable device, a radio signal of the specific broadcast program broadcast from the first fixed location radio communication facility (C1, L10-42 teaches monitoring the radio signal as to when the signal drops to a level that one cannot receive the radio station anymore.  See also C2, L1 to C4, L18), 
(31)    The tuner 101 also receives a received signal of a digital broadcast program from a broadcasting station detected by a channel scan or a broadcasting station specified by an input means (not shown), as specified by a tuning control unit 123 which will be described later, performs tuning, demodulation, and error correction, and outputs a TS of the received signal of the selected program. The tuner 101 further outputs the received level information, received C/N ratio information, PLL lock information, frame lock information, and error rate information of the received signal to the control unit 120.  (C5x, L30-35)
(58)    The unreceivability detector 122 receives received level information, received C/N ratio information, PLL lock information, frame lock information, and error rate information of the received signal input from the tuner 101, PAT interruption information, PMT interruption information, TS loss of synchronization information, and TS packet loss information input from the demultiplexer 102, and decoding error detection information and decoding error rate information input from the decoder 103; when it decides from this information that the received signal is in a `currently unreceivable state` or in a `currently nearly unreceivable state` that just precedes the `currently unreceivable state`, the unreceivability detector 122 decides that the received signal is unreceivable and outputs an unreceivability notification to the tuning control unit 123. (C8, L42-56)
when the radio signal is weaker than a threshold value, the mobile or transportable device searches a database thereof to find radio communication parameters of the second fixed location radio communication facility that broadcasts the same program as the specific broadcast program and locates most closely to the current location of the mobile or transportable device; and 
(5)    To ameliorate this troublesome procedure, a receiver disclosed in patent document 1, for example, includes a receiving unit for switchably receiving identical programs broadcast in different frequency bands in different areas, a storage unit for storing a history of the switching of the frequency bands of the program in the receiving unit, and a control unit for, when the receiver moves from one area to another area, having the receiving unit switch to receive the program broadcast in a different frequency band in accordance with the switching history stored in the storage unit. In the receiver described in patent document 1, when the receiver moves from a first area to a second area, the control unit selects a different frequency band where the same program is most likely to be broadcast in accordance with the switching history stored in the storage unit, consequently shortening the time until the receiving unit can receive the same program.  (C1, l26-42)
operably retuning the mobile or transportable device in the specific broadcast program broadcast from the first fixed location radio communication facility to the second fixed location radio communication facility according to the radio communication parameters of the second fixed location radio communication facility.  
(5)    To ameliorate this troublesome procedure, a receiver disclosed in patent document 1, for example, includes a receiving unit for switchably receiving identical programs broadcast in different frequency bands in different areas, a storage unit for storing a history of the switching of the frequency bands of the program in the receiving unit, and a control unit for, when the receiver moves from one area to another area, having the receiving unit switch to receive the program broadcast in a different frequency band in accordance with the switching history stored in the storage unit. In the receiver described in patent document 1, when the receiver moves from a first area to a second area, the control unit selects a different frequency band where the same program is most likely to be broadcast in accordance with the switching history stored in the storage unit, consequently shortening the time until the receiving unit can receive the same program.  (C1, l26-42)






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over et al. US 8,533,769 and further in view of Alsina et al. (US 2015/0237472)
As per claim 2, Takaki teaches claim 1, comprising:
projecting its future travel area of the mobile or transportable device AND selecting a new fixed location radio communication facility according to the strength of the radio signal in the future travel area utilizing broadcast propagation data in the database of the mobile or transportable device;
when a received signal becomes currently unreceivable due to motion from a reception service area of a broadcasting station broadcasting a program currently being viewed/listened to to another reception service area, the tuning control unit infers, from the switching history information, a present location to which the digital broadcast receiver is likely to have moved, performs a moved-to reception service area inference process to infer a reception service area at the moved-to location, performs a receivable-in-moved-to-region affiliated station identification process to identify, from the affiliated station information for affiliated stations receivable in the moved-to region, an affiliated station of the broadcasting station broadcasting the program being viewed/listened to, which can be tuned in within the reception service area of the inferred moved-to location, and preferentially tunes to the affiliated station receivable in the moved-to region as identified by the receivable-in-moved-to-region affiliated station identification process. (C2, L1-42)
selecting a new fixed location radio communication facility according to the strength of the radio signal in ANOTHER travel area utilizing broadcast propagation data in the database of the mobile or transportable device (Figure 12 shows the different broadcast regions and he teaches that when the signal level falls below a threshold, the tuner will seach for that same radio station in another broadcast region as based on the database of the device – See figure 14).  
but is silent on establishing the rate and direction of travel of the mobile or transportable device by reviewing the previous travel path of the mobile or transportable device.
While Takaki puts forth current and future (moved-to) locations, he does not put forth all the parameters used in that calculation.
At least Alsina et al. (US 2015/0237472) teaches using various parameters to determine a future location of the mobile, to include rate/speed, direction and previous location/path of the device:
[0083] In some cases, the user terminal 102.sub.i can use location data to calculate its current or predicted location. A predicted location of the user terminal 102.sub.i can also be determined based on a user input, such as a gesture; a location or movement history; a velocity; an acceleration; a context, such as a transportation mode, a computing state, or a current activity; surrounding conditions, such as traffic, weather, or time of day, a relevant environment, such as a landscape; etc. Moreover, the predicted location can be determined for one or more specific points of time or intervals. For example, a predicted location can be determined for 15 and 30 minutes after the current time. The predicted location can also refer to a predicted path or course of a user associated with the user terminal 102.sub.i. For example, the predicted location can correspond to a vector imposed on a map indicating the predicted path or course of a user based on a current location and one or more additional factors, such as speed, direction, context, acceleration, etc.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Takaki, such that it establishs the rate and direction of travel of the mobile or transportable device by reviewing the previous travel path of the mobile or transportable device., to provide the ability to use specific parameters to identify the future location of the mobile device (to re-tune to another radio station).



As per claim 8, Takaki teaches the non-transitory tangible computer-readable medium claim 7(??), wherein the method further comprises:
projecting its future travel area of the mobile or transportable device AND selecting a new fixed location radio communication facility according to the strength of the radio signal in the future travel area utilizing broadcast propagation data in the database of the mobile or transportable device;
when a received signal becomes currently unreceivable due to motion from a reception service area of a broadcasting station broadcasting a program currently being viewed/listened to to another reception service area, the tuning control unit infers, from the switching history information, a present location to which the digital broadcast receiver is likely to have moved, performs a moved-to reception service area inference process to infer a reception service area at the moved-to location, performs a receivable-in-moved-to-region affiliated station identification process to identify, from the affiliated station information for affiliated stations receivable in the moved-to region, an affiliated station of the broadcasting station broadcasting the program being viewed/listened to, which can be tuned in within the reception service area of the inferred moved-to location, and preferentially tunes to the affiliated station receivable in the moved-to region as identified by the receivable-in-moved-to-region affiliated station identification process. (C2, L1-42)
selecting a new fixed location radio communication facility according to the strength of the radio signal in ANOTHER travel area utilizing broadcast propagation data in the database of the mobile or transportable device (Figure 12 shows the different broadcast regions and he teaches that when the signal level falls below a threshold, the tuner will seach for that same radio station in another broadcast region as based on the database of the device – See figure 14).  
but is silent on establishing the rate and direction of travel of the mobile or transportable device by reviewing the previous travel path of the mobile or transportable device.
While Takaki puts forth current and future (moved-to) locations, he does not put forth all the parameters used in that calculation.
At least Alsina et al. (US 2015/0237472) teaches using various parameters to determine a future location of the mobile, to include rate/speed, direction and previous location/path of the device:
[0083] In some cases, the user terminal 102.sub.i can use location data to calculate its current or predicted location. A predicted location of the user terminal 102.sub.i can also be determined based on a user input, such as a gesture; a location or movement history; a velocity; an acceleration; a context, such as a transportation mode, a computing state, or a current activity; surrounding conditions, such as traffic, weather, or time of day, a relevant environment, such as a landscape; etc. Moreover, the predicted location can be determined for one or more specific points of time or intervals. For example, a predicted location can be determined for 15 and 30 minutes after the current time. The predicted location can also refer to a predicted path or course of a user associated with the user terminal 102.sub.i. For example, the predicted location can correspond to a vector imposed on a map indicating the predicted path or course of a user based on a current location and one or more additional factors, such as speed, direction, context, acceleration, etc.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Takaki, such that it establishs the rate and direction of travel of the mobile or transportable device by reviewing the previous travel path of the mobile or transportable device., to provide the ability to use specific parameters to identify the future location of the mobile device (to re-tune to another radio station).
Claims 3, 5, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over et al. US 8,533,769 and further in view of Stark et al. US 7,900,228
As per claim 3, Takaki teaches claim 1, but is silent on further comprising selecting of a group of fixed location radio communication facilities in a given locality specified by their common use mode*.  
See Stark et al. (US 7,900,228 - SEE PARENT IDS) which teaches a programming guide that has various search filters to allow a user to view/search what programs are on at specific times and on what channels.  Figure 7 shows the ability to search with a FILTER #125 to categorize the viewing programs while figure 1 shows programs based on the time they are on/scheduled.  Figure 8 shows filtering for movies, etc.  There are also other filters (Figure 2 shows TV, Jukebox, Videophone, etc.)
At least Horiguchi et al. US 7,519,269 - SEE PARENT IDS (pertinent but not cited) teaches a media system that can allow users to select a “common use mode” (ie. category) for listening/viewing, see Figure 4, #S74, #S88 and Figures 5-6 which show various categories/content.
	*This term is difficult to understand and is not well defined in the specification.  The examiner gives a broad/reasonable interpretation as a common use mode being a common “categories or content” that the user can select.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Takaki, such that it further comprises selecting of a group of fixed location radio communication facilities in a given locality specified by their common use mode, to provide the ability to sort through stations/facilities at least based on their use/content.


As per claim 5, Takaki teaches claim 1, but is silent on further comprising selecting a group of broadcast stations broadcasting a category of program material or content and to scan those stations until the user selects via input/command one station.  
selecting of a group of fixed location radio communication facilities in a given locality specified by their common use mode*.  
See Stark et al. (US 7,900,228) which teaches a programming guide that has various search filters to allow a user to view/search what programs are on at specific times and on what channels.  Figure 7 shows the ability to search with a FILTER #125 to categorize the viewing programs while figure 1 shows programs based on the time they are on/scheduled.  Figure 8 shows filtering for movies, etc.  There are also other filters (Figure 2 shows TV, Jukebox, Videophone, etc.)
At least Horiguchi et al. US 7,519,269 (pertinent but not cited) teaches a media system that can allow users to select a “common use mode” (ie. category) for listening/viewing, see Figure 4, #S74, #S88 and Figures 5-6 which show various categories/content.
	*This term is difficult to understand and is not well defined in the specification.  The examiner gives a broad/reasonable interpretation as a common use mode being a common “categories or content” that the user can select.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Takai, such that it further comprises selecting a group of broadcast stations broadcasting a category of program material or content and to scan those stations until the user selects via input/command one station, to provide the user with the ability to filter and scan based on what they wish to listen to.


As per claim 9, Takaki teaches the non-transitory tangible computer-readable medium of claim 7, but is silent on further comprising selecting of a group of fixed location radio communication facilities in a given locality specified by their common use mode*.  
See Stark et al. (US 7,900,228) which teaches a programming guide that has various search filters to allow a user to view/search what programs are on at specific times and on what channels.  Figure 7 shows the ability to search with a FILTER #125 to categorize the viewing programs while figure 1 shows programs based on the time they are on/scheduled.  Figure 8 shows filtering for movies, etc.  There are also other filters (Figure 2 shows TV, Jukebox, Videophone, etc.)
At least Horiguchi et al. US 7,519,269 (pertinent but not cited) teaches a media system that can allow users to select a “common use mode” (ie. category) for listening/viewing, see Figure 4, #S74, #S88 and Figures 5-6 which show various categories/content.
	*This term is difficult to understand and is not well defined in the specification.  The examiner gives a broad/reasonable interpretation as a common use mode being a common “categories or content” that the user can select.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Takaki, such that it further comprises selecting of a group of fixed location radio communication facilities in a given locality specified by their common use mode, to provide the ability to sort through stations/facilities at least based on their use/content.


As per claim 11, Takaki teaches claim 7, but is silent on further comprising selecting a group of broadcast stations broadcasting a category of program material or content and to scan those stations until the user selects via input/command one station.  
See Stark et al. (US 7,900,228) which teaches a programming guide that has various search filters to allow a user to view/search what programs are on at specific times and on what channels.  Figure 7 shows the ability to search with a FILTER #125 to categorize the viewing programs while figure 1 shows programs based on the time they are on/scheduled.  Figure 8 shows filtering for movies, etc.  There are also other filters (Figure 2 shows TV, Jukebox, Videophone, etc.)
At least Horiguchi et al. US 7,519,269 (pertinent but not cited) teaches a media system that can allow users to select a “common use mode” (ie. category) for listening/viewing, see Figure 4, #S74, #S88 and Figures 5-6 which show various categories/content.
	*This term is difficult to understand and is not well defined in the specification.  The examiner gives a broad/reasonable interpretation as a common use mode being a common “categories or content” that the user can select.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Takai, such that it further comprises selecting a group of broadcast stations broadcasting a category of program material or content and to scan those stations until the user selects via input/command one station, to provide the user with the ability to filter and scan based on what they wish to listen to.



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over et al. US 8,533,769 and further in view of Hasan et al. US 2013/0242965
As per claim 10, Takaki teaches claim 7 (claim 9?), wherein the method further comprises: 
selecting a local group of fixed location repeater stations or transceivers that are operably communicable with given limits of propagation and reception of the mobile or transportable device and the fixed location repeater stations (Figures 2-3 show a table of REGIONS and Affiliated Stations/repeaters/transceivers in those regions while Figure 11 shows when in a specific region, what Regions are ADJACENT and Figure 12 shows a graphical representation of the locations of these adjacent regions (all of which have propagation limits as shown by the lines defining the regions); and
(15)    The digital broadcast receiver may further include an adjacent region storage unit for storing adjacent region information in which information identifying a given reception service area is associated with information identifying other reception service areas adjacent to that reception service area, wherein:  (C2, L43-48)
retrieving local repeater station frequency (Figures 2, 4b, 7 and 8) show a STATION “X” which is interpreted as a station/frequency (ie. 97.7FM which is 97.7MHz):
(5)    To ameliorate this troublesome procedure, a receiver disclosed in patent document 1, for example, includes a receiving unit for switchably receiving identical programs broadcast in different frequency bands in different areas, a storage unit for storing a history of the switching of the frequency bands of the program in the receiving unit, (C1, 26-42)
so as to enable the user to scan, monitor, and use the local repeater stations for communication or emergency use (below teaches enabling the user to scan/select local radio stations).  
(4)    In the past, when motion of a receiver receiving a digital broadcast made reception of the program being viewed/listened to with the receiver impossible due to a drop in the receiving level etc., the viewer or listener had to perform manual operations on the receiver to scan the channels for `broadcasting stations receivable if the present position is within their reception service areas`, one station at a time, and decide whether each station had the same program content, i.e., decide whether the broadcasting station found was an `affiliated station`.   (C1, L12-25)
	But is silent on operating protocols from the database.
	At least Hasan et al. (US 2013/0242965) teaches the ability to identify and switch between different systems/protocols (at least depending on peformance of the current system/protocol) – Figures 3-4 shows the user’s current network/protocol and options to change to a different network/protocol – Figure 3 shows staying on WLAN while Figure 4 show cellular has failed and other WLAN options exist.
	It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Takaki, such that it has operating protocols from the database, to provide the user with options as to which network/protocol can be used (or is available) depending upon at least network conditions.





Allowable Subject Matter
Claims 4, 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed designs not found in at least the prior art of record, either alone or in combination:

Claim 4: further comprising:  25Attorney Docket No. 1008103.100US5 
selecting a local group of fixed location repeater stations or transceivers that are operably communicable with given limits of propagation and reception of the mobile or transportable device and the fixed location repeater stations; and 
retrieving local repeater station frequency and operating protocols from the database, so as to enable the user to scan, monitor, and use the local repeater stations for communication or emergency use.  

	Claim 6: further comprising calculating a transmitted signal strength of a fixed location radio communication facility at the current location of the mobile or transportable device according to a formula of 
    PNG
    media_image1.png
    12
    102
    media_image1.png
    Greyscale
wherein RPD is a receiver power density, P is a transmitted power, G is a transmitting antenna gain, and D is a distance between the transmitter of the fixed location radio communication facility and the receiver of the mobile or transportable device, and wherein RPD is measured in Watts per square meter.  

Claim 12:  wherein the method further comprises calculating a transmitted signal strength of a fixed location radio communication facility at the current location of the mobile or transportable device according to a formula of 
    PNG
    media_image2.png
    11
    102
    media_image2.png
    Greyscale
wherein RPD is a receiver power density, P is a transmitted power, G is a transmitting antenna gain, and D is a distance between the transmitter of the fixed location radio communication facility and the receiver of the mobile or transportable device, and wherein RPD is measured in Watts per square meter.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9893825   System and method for sharing preset radio stations using a wireless network
 
20040001500  Predictive tuning to avoid tuning delay

20090088188  METHOD, MOBILE COMMUNICATION DEVICE, AND SYSTEM FOR SELECTIVE DOWNLOADING TO A MOBILE COMMUNICATION DEVICE

8327400  Receiving apparatus, receiving method, and program

8155253     Apparatus and method for automatically changing broadcast channel for mobile communication terminal adapted to receive digital multimedia broadcast

20080125066  Radio receiving apparatus for vehicle

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414